--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds_8k-120511.htm]
Exhibit 10.8
 
INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is entered into as of the [●] day
of December 2011 by and between Bonds.com Group, Inc. a Delaware corporation
(the “Company”), and [●] (“Indemnitee”).
 
RECITALS


WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance and indemnification against risks of
claims and actions against them arising out of their service to and activities
on behalf of the corporation.
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.
 
WHEREAS, the Certificate of Incorporation and Bylaws of the Company provide that
the Company shall indemnify and advance expenses to all directors and officers
of the Company in the manner set forth therein and to the fullest extent
permitted by applicable law, and the Company’s Certificate of Incorporation
provides for limitation of liability for directors.  In addition, Indemnitee may
be entitled to indemnification pursuant to the General Corporation Law of the
State of Delaware (“DGCL”).  The Certificate of Incorporation and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the Board, officers and other persons with respect to
indemnification.
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.
 
WHEREAS, Indemnitee is concerned that the protection available under the
Company’s Certificate of Incorporation and Bylaws and insurance may not be
adequate, and may not be willing to continue to serve as an officer or director
of the Company without greater certainty concerning such protection, and the
Company desires Indemnitee to serve in such capacity and is willing to provide
such greater certainty.
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws of the Company and any resolutions adopted pursuant
thereto and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.
 
WHEREAS, Indemnitee is affiliated with [●] (“Investor”), and has agreed to serve
as a director of the Company in connection with Investor’s investment in the
Company.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


1. Indemnification.


1.1 Indemnification of Expenses.  The Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that Indemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter a “Claim”) by reason of (or arising in part out of) any event
or occurrence related to the fact that Indemnitee is or was a director, officer,
employee, consultant, agent or fiduciary of the Company, or any subsidiary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, agent, consultant or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise, or by reason of any
action or inaction on the part of Indemnitee while serving in such capacity
(hereinafter an “Indemnifiable Event”) against any and all expenses (including
reasonable attorneys’ fees and all other costs, expenses and obligations
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in, any such action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld) of
such Claim and any federal, state, local or foreign taxes imposed on Indemnitee
as a result of the actual or deemed receipt of any payments under this Agreement
(collectively, hereinafter “Expenses”), including all interest, assessments and
other charges paid or payable in connection with or in respect of such
Expenses.  Such payment of Expenses shall be made by the Company as soon as
practicable but in any event no later than fifteen (15) days after written
demand by Indemnitee therefor is presented to the Company, unless a
determination is made by the Reviewing Party (as defined in Section 9.5 hereof)
within said fifteen (15) day period that Indemnitee is not entitled to be
indemnified under applicable law.
 
 
2

--------------------------------------------------------------------------------

 


1.2 Reviewing Party.  Notwithstanding the foregoing, (i) the obligations of the
Company under Section 1.1 shall be subject to the condition that the Reviewing
Party shall not have determined (in a written opinion, in any case in which the
Independent Legal Counsel referred to in Section 1.3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law (i.e.
the Reviewing Party shall have determined that Indemnitee has met the applicable
standards set forth in Section 145(a) and (b) of the DGCL), and (ii) the
obligation of the Company to make an advance payment of Expenses to Indemnitee
pursuant to Section 2.1 (an “Expense Advance”) shall be subject to the condition
that, if, when and to the extent that the Reviewing Party determines that
Indemnitee would not be permitted to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by Indemnitee (who hereby agrees to
reimburse the Company) for all such amounts theretofore paid; provided, however,
that if Indemnitee has commenced or thereafter commences legal proceedings in a
court of competent jurisdiction to secure a determination that Indemnitee should
be indemnified under applicable law, any determination made by the Reviewing
Party that Indemnitee would not be permitted to be indemnified under applicable
law shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed).  Indemnitee’s obligation to reimburse the Company for any
Expense Advance shall be unsecured and no interest shall be charged thereon.  If
there has not been a Change in Control (as defined in Section 9.3 hereof), the
Reviewing Party shall be selected by the Board, and if there has been such a
Change in Control, the Reviewing Party shall be the Independent Legal Counsel
referred to in Section 1.3 hereof.  If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
the Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding.  Any determination by the Reviewing Party otherwise shall
be conclusive and binding on the Company and Indemnitee.


1.3 Change in Control.  The Company agrees that if there is a Change in Control
of the Company then, with respect to all matters thereafter arising concerning
the rights of Indemnitees to payments of Expenses and Expense Advances under
this Agreement or any other agreement or under the Company’s Certificate of
Incorporation or Bylaws as now or hereafter in effect, Independent Legal Counsel
(as defined in Section 9.4 hereof) shall be selected by the Indemnitee and
approved by the Company (which approval shall not be unreasonably
withheld).  Such counsel, among other things, shall render its written opinion
to the Company and Indemnitee as to whether and to what extent Indemnitee would
be permitted to be indemnified under applicable law and, subject to the  other
provisions hereof, the Company and Indemnitee agree to abide by such
opinion.  The Company agrees to pay the reasonable fees of the Independent Legal
Counsel referred to above and to fully indemnify such counsel against any and
all expenses (including reasonable attorneys’ fees), claims, liabilities and
damages arising out of or relating to this Agree­ment or its engagement pursuant
hereto.
 
 
3

--------------------------------------------------------------------------------

 


1.4 Mandatory Payment of Expenses.  Notwithstanding any other provision of this
Agreement other than Section 8 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any action, suit,
proceeding, inquiry or investigation referred to in Section 1.1 hereof or in the
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against all Expenses incurred by Indemnitee in connection therewith, but only to
the extent permitted to be so indemnified under applicable law (i.e. only to the
extent such Expenses or portions thereof are indemnifiable pursuant to the
applicable provisions of Section 145(a) or (b) of the DGCL or successor
provisions).


2. Expenses; Indemnification Procedure.


2.1 Advancement of Expenses.  The Company shall advance all Expenses incurred by
Indemnitee.  The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than fifteen (15)
days after written demand by Indemnitee therefor to the Company.  If the Company
makes an advance of Expenses pursuant to this Section 2.1, the Company shall be
subrogated to every right of recovery that Indemnitee may have against any
insurance carrier from whom the Company (as opposed to any other person or
entity) has purchased insurance for such purpose.


2.2 Notice/Cooperation by Indemnitee.  Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement.  Notice to the Company shall be made in accordance with Section
13.  In addition, Indemnitee shall promptly give the Company such information
and cooperation as it may reasonably require and as shall be within Indemnitee’s
power.  The failure of Indemnitee to give such notice, or to provide such
information or cooperation, shall not affect Indemnitee’s rights to
indemnification under this Agreement, or the Company’s obligations hereunder,
except to the extent that the Company is materially prejudiced thereby.


2.3 No Presumptions; Burden of Proof.  For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.  In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.  In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.
 
 
4

--------------------------------------------------------------------------------

 
 
2.4 Notice to Insurers.  If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2.2 hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all reasonably necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding, inquiry or investigation in accordance with the terms of such
policies.


2.5 Selection of Counsel.  In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company shall be entitled to assume the
defense of such Claim with counsel approved by Indemnitee, which approval shall
not be unreasonably withheld, delayed or conditioned, upon the delivery to
Indemnitee of written notice of its election so to do.  After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subse­quently incurred by Indemnitee with
respect to the same Claim; provided that, (i) Indemnitee shall have the right to
employ Indemnitee’s counsel in any such Claim at Indemnitee’s expense and (ii)
if (A) the employment of counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reason­ably concluded that there is a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not continue to retain such counsel to
defend such Claim, then the fees and expenses of Indemnitee’s counsel shall be
at the expense of the Company.  The Company shall have the right to conduct such
defense as it sees fit in its sole discretion; provided, however, that the
Company shall not be entitled to settle any claim against Indemnitee without the
consent of the Indemnitee, which consent shall not be unreasonably withheld,
conditioned or delayed, unless the settlement involves only the payment of
monetary relief for which the Indemnitee will be indemnified and does not
include a statement or an admission of fault or culpability by or on behalf of
the Indemnitee.


3. Additional Indemnification Rights; Nonexclusivity.


3.1 Scope.  The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation or the Company’s Bylaws.  In the event of any
change after the date of this Agreement in any applicable law, statute or rule
which expands the right of a Delaware corporation to indemnify a member of its
Board or an officer, employee, agent or fiduciary, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change.  In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its Board or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder except as set forth in Section 8.1
hereof.
 
 
5

--------------------------------------------------------------------------------

 


3.2 Nonexclusivity.  The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company’s
Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested directors, the DGCL, or otherwise.  The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action Indemnitee took or did not take while serving in an indemnified
capacity even though Indemnitee may have ceased to serve in such capacity.


4. No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Certificate of Incorporation, Bylaw or otherwise)
of the amounts otherwise indemnifiable hereunder.  The Company acknowledges and
agrees that although under certain circumstances Indemnitee may be entitled to
indemnification and expense advancement and/or reimbursement from Investor
and/or Investor’s affiliates (collectively, “Investor Related Parties”) in
connection with Claims made against Indemnitee, the obligations of the Company
hereunder and/or under the Certificate of Incorporation, Bylaws or other
organizational documents of the Company with respect to any Claim by the
Indemnitee are primary to any obligations of any Investor Related Party with
respect thereto and Indemnitee will not be obligated to seek indemnification
from or expense advancement or reimbursement by any Investor Related Party with
respect to any Claim.  In addition, (i) the Company, on behalf of itself and any
insurers providing liability insurance as provided in Section 7 hereof, hereby
waives any rights of contribution or subrogation or any other right from or
against each and every Investor Related Party and every insurer providing
liability insurance to Investor Related Parties and/or Indemnitee with respect
to any Claim, and (ii) the Company acknowledges and agrees that if any Investor
Related Party provides indemnification, expense advancement, expense
reimbursement or otherwise to Indemnitee with respect to any liabilities, such
Investor Related Party(ies) shall be subrogated to the extent of such payment to
all rights of recovery of Indemnitee under this Agreement or the Certificate of
Incorporation, Bylaws or other organization documents of the Company, as
applicable.  Each of Investor Related Parties is an intended third party
beneficiary of this Agreement and the Company agrees to take such further action
as may be requested by Indemnitee or any Investor Related Party to effectuate
the contractual arrangement between the Company and the Indemnitee and Investor
Related Parties as set forth herein.


5. Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.


6. Mutual Acknowledgement.  Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise.  Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee; provided, however,
that such determination shall in no event affect Indemnitee’s right to recovery
under any insurance policy contemplated by Section 7 hereof.
 
 
6

--------------------------------------------------------------------------------

 


7. Liability Insurance.  To the extent the Company maintains liability insurance
applicable to directors, officers, employees, agents or fiduciaries, Indemnitee
shall be covered by such policies in such a manner as to provide Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Company’s directors, if Indemnitee is a director; or of the Company’s officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.


8. Exceptions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:


8.1 Excluded Action or Omissions.  To indemnify Indemnitee for Indemnitee’s
acts, omissions or transactions from which Indemnitee or the Indemnitee may not
be relieved of liability under applicable law;


8.2 Claims Initiated by Indemnitee.  To indemnify or advance expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Company’s Certificate of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Indemnifiable Events, (ii) in specific cases if the Board has approved the
initiation or bringing of such Claim, or (iii) as otherwise required under
Section 145 of the DGCL, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be;


8.3 Lack of Good Faith.  To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines in a
final, non-appealable ruling that each of the material assertions made by
Indemnitee in such proceeding was not made in good faith or was frivolous;


8.4 Claims Under Section 16(b).  To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or any similar successor statute;


8.5 Proceeding by or in the Right of the Company.  To indemnify for judgments,
fines and penalties incurred in connection with the defense or settlement of any
Claim by or in the right of the Company to procure a judgment in its favor
(except to the extent indemnification is permitted under Section 145(b) of the
DGCL);


8.6 Fraudulent Conduct.  To indemnify Indemnitee for any Expenses, judgments,
fines or penalties resulting from Indemnitee’s conduct which is adjudged in a
final, non-appealable ruling to have been willful misconduct, knowingly
fraudulent or deliberately dishonest; or
 
 
7

--------------------------------------------------------------------------------

 


8.7 Unlawful Payment.  If a court of competent jurisdiction determines in a
final, non-appealable ruling that such payment hereunder is unlawful.


9. Construction of Certain Phrases.


9.1 Company.  References to “Company” shall include, in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.


9.2 Other Enterprises.  References to “other enterprises” shall include employee
benefit plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.


9.3 Change in Control.  A “Change in Control” shall be deemed to have occurred
if:


(i) any person other than Investor or its affiliates becomes the “beneficial
owner” (as that term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities representing fifty percent (50%) or more of the
total voting power of the Company’s then-outstanding voting securities;


(ii) during any period of two (2) consecutive years, individuals who, at the
beginning of such period constitute the Board, together with any new director
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then in office, either who were directors at the beginning of the
two-year period, or whose election or nomination was previously so approved,
cease for any reason to constitute a majority of the Board;
 
 
8

--------------------------------------------------------------------------------

 
 
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other Company, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately before
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty-one percent (51%) of the total voting power represented
by the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, with the holders of voting
securities of the Company outstanding immediately before such merger or
consolidation continuing immediately after the merger or consolidation to hold
voting securities in substantially the same proportion as they owned prior to
such merger or consolidation; or


(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company, or an agreement for the sale or disposition by the Company (whether
in one transaction or a series of transactions) of all or substantially all of
the Company’s assets.


9.4 Independent Legal Counsel.  “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 1.3 hereof, who shall not have otherwise performed services for the
Company or Indemnitee within the last three years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).


9.5 Reviewing Party.  A “Reviewing Party” shall mean any appropriate person or
body consisting of a member or members of the Board or any other person or body
appointed by the Board who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.


10. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.


11. Binding Effect; Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns, including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company, spouses, heirs, and personal and
legal representatives.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  This Agreement shall continue in effect
with respect to Claims relating to Indemnifiable Events regardless of whether
Indemnitee continues to serve as a director, officer, employee, agent or
fiduciary of the Company or of any other enterprise at the Company’s request.

 
9

--------------------------------------------------------------------------------

 
 
12. Attorneys’ Fees.  In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, and shall be entitled to the advancement of Expenses with respect
to such action, unless, as a part of such action, a court of competent
jurisdiction over such action determines in a final, non-appealable ruling that
each of the material assertions made by Indemnitee as a basis for such action
was not made in good faith or was frivolous.  In the event of an action
instituted by or in the name of the Company under this Agreement to enforce or
interpret any of the terms of this Agreement, Indemnitee shall be entitled to be
paid all Expenses incurred by Indemnitee in defense of such action (including
costs and expenses incurred with respect to Indemnitee counterclaims and
cross-claims made in such action), and shall be entitled to the advancement of
Expenses with respect to such action, unless, as a part of such action, a court
having jurisdiction over such action determines in a final, non-appealable
ruling that each of Indemnitee material defenses to such action was made in bad
faith or was frivolous.


13. Notice.  All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five (5) days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one business day
after the business day of deposit with FedEx or similar overnight courier,
freight prepaid, or (d) one day after the business day of delivery by facsimile
transmission, if delivered by facsimile transmission, with copy by first class
mail, postage prepaid, and shall be addressed if to Indemnitee, at the
Indemnitee address as set forth beneath Indemnitee’s  signature to this
Agreement and if to the Company at the address of its principal corporate
offices (attention:  Secretary) or at such other address as such party may
designate by ten (10) days’ advance written notice to the other party hereto.


14. Consent to Jurisdiction.  The Company and Indemnitee each hereby irrevocably
consents to the jurisdiction of the courts of Delaware for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement.


15. Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.  Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.


16. Choice of Law.  This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.


 
10

--------------------------------------------------------------------------------

 
 
17. Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights; provided, however, that the
Company expressly waives any rights of contribution or subrogation with respect
to any rights of recovery of Indemnitee against any Investor Related Party or
any insurer providing liability insurance in respect of or in support of any
such obligations of an Investor Related Party.


18. Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.


19. Integration and Entire Agreement.  This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.


20. No Construction as Employment Agreement.  Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries.




[Remainder of page intentionally left blank.  Signature page follows.]

 
11

--------------------------------------------------------------------------------

 
 
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.
 
BONDS.COM GROUP, INC
 
INDEMNITEE:
         
By:
 
 
By:
 
Name:
   
Name:
 
Title:
   
Title:
                      Address:     Address:  



 
12

--------------------------------------------------------------------------------


